DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Applicant’s amendments to claims of 9/2/2021 are such that applicant is able to overcome double patenting rejections of current claims over US patent 9,968,115 and the rejection has been withdrawn.

Reasons for Allowance

Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed because the prior art of record Saylock and Weinmann do not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires method of method for preserving the freshness of a loaf-type food product” in a container. The “method comprising adding a loaf-type food product and a sauce”  such that “sauce covers a top of the loaf-type food product” the combination of meatloaf with sauce in the container is configured such that “an opening for the container is on a side opposite of the sauce”  so “when the container is opened and the loaf-type food product is removed from the container” and this achieves the freshness “capable of maintaining the freshness of the loaf-type food product for at least 3 hours to a container”. Saylock " does not teach positioning the opening of the container opposite the side of the sauce as recited in claim 1 and the sauce as covering the top of the loaf-type food product when the container is opened and the food is removed from the container as recited in claim 1 and Saylock’s sauce is part of the composition and not placed on top of the container. "the hydrating agent [in Saylock] diffuses into the food."4 Therefore, the product in Saylock has the hydrating agent diffused into the chunks, and thus there is no need to "avoid spilling" of the sauce in Saylock as alleged by the Patent Office. Moreover, the sauce diffused into the chunks in Saylock would thereby not cover a top of the loaf-type food product. Further in this regard, the hydrating agent in Saylock is absorbed by the chunks,' the finished product in Saylock does not have any free liquid. Weinmann would not have motivated the skilled artisan to attempt to change the principle of operation of Saylock.  Applicant’s arguments opposing the claim rejections over Saylock  either alone or in combination are persuasive as the prior art neither shows the claimed opening nor provides motivation to modify Saylock.
Thus, the subject matter of amended claim 1-9 is not taught or suggested singularly or in combination, by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791